Dillon, J.
This is not a case where the corn had once been set apart to the .landlord, and afterward converted by the tenant.
,, fandtorTind tenant. The corn, for the value of which this action is brought, was due the plaintiffs as rent. Their cause of action, under the contract, arose and was perfect when the corn was first demanded. In our judgment this is the time at which the value is to be measured. Any subsequent demand was unnecessary, and is to be laid out of the consideration of the case.
The plaintiffs insist that their case falls within the rule established by this court as to the measure of damages in respect to contracts for the sale and delivery of personal property. They contend that this court in such cases has recognized the rule “that where a party contracts to’ deliver personal property, for which he has received the price, on a certain day, and refuses to do so, he is liable for the highest price between the day fixed for delivery and *590the commencement of suit, provided plaintiff does not unreasonably delay the institution of the suit.” Cannon v. Folsom, 2 Iowa, 101, 110, per Isbell, J. The point whether advance payment altered the ordinary rule for measuring damages was not involved in that case. But see Davenport v. Wells, 1 Iowa, 598; S. C., 3 Id., 242.
If it he assumed that these cases are to he taken as establishing in this State the rule of law respecting sales of chattels, to be as above stated by Mr. Justice Isbell, still, upon consideration, we are of opinion, and so hold, that this rule does not and should not extend to actions by landlords against tenants to recover tbe value of rent payable in kind or in property.
No adjudged case thus extending tbe rule lias been called to our attention. Nor have we found any such case.
On the contrary, the rule fixing the damages for failing to deliver the rent grain, to be the value of the grain at the time and place of delivery, is recognized by Mr. Taylor as applicable to actions of this character. (Taylor on Landlord and Tenant, section 615, and authorities cited.)
The cause will be remanded to the District Court with directions to ascertain, on the above basis, from the report of the referee, the amount of the plaintiffs’ recoveiy, and to enter judgment accordingly.
Reversed.